ORDER

MICHAEL PETOSKEY, Chief Judge.
UPON THE FAILURE OF PLAINTIFF/APPELLANT TO APPEAR at the Hearing on Appeal duly scheduled by this Court on December 03, 2004 at 3:00 P.M. and upon Appellee’s Motion to Dismiss, this Court finds the following:
1. The Appellant failed to appear at the Hearing on Appeal;
2. All parties received due notice of the Hearing on Appeal;
3. The Appellant did not make any contact with the Court about the scheduling of the Hearing nor has the Court any information about his failure to appear; and
4. Appellant has waived his right to pursue his appeal by not appearing to present his appeal at this time as ordered by the Court.
WHEREFORE, THIS COURT GRANTS APPELLEE’S MOTION TO DISMISS WITH PREJUDICE.
IT IS ORDERED THAT THIS MATTER BE DISMISSED WITH PREJUDICE.